Citation Nr: 1022406	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for nummular eczema and 
boils, claimed as a skin condition. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1964 to April 
1968.

This case initially came before the Board of Veterans' 
Appeals (Board) from an October 2005 rating decision of the 
RO.  

In a February 2009, the Board remanded the claim to the RO 
for additional development.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran is shown to have manifested findings of a leg 
infection and boils during active service.

3.  The Veteran has presented credible lay assertion of his 
having had nummular eczema and boils since service.

4.  The currently demonstrated nummular eczema is shown as 
likely as not to have had their clinical onset during the 
Veteran's period of active service.

5.  The Veteran currently is not shown to have boils or 
related manifestation that can be causally linked to any 
event or incident of his service.  


CONCLUSIONS OF LAW

 1.  By extending the benefit of the doubt to the Veteran, 
his disability manifested by nummular eczema is due to 
disease or injury that was incurred in active duty.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The Veteran is not shown to have a disability manifested 
by boils due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, a full discussion of the notice and duty to 
assist provisions of VCAA is not required.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veteran claims that his current nummular eczema and boils 
were incurred during active service.

The Veteran's service treatment record (STR) includes an 
April 1964 self-report of medical history for enlistment that 
reported a history of boils.  No explanation was provided.  
On the entrance physical examination report, the examiner 
determined that the skin was "normal."

In an August 1966 report of medical examination for re-
enlistment, an examiner found that the skin was "normal."  
In the accompanying self-report of medical history, the 
Veteran again reported a history of boils.  He explained that 
he had boils in the Philippines, but none since leaving 
there.

In a December 1967 STR, the Veteran was seen for a leg injury 
which was later treated for an infection.

In his April 1968 self-report of medical history for 
separation, the Veteran reported that his health was 
"good," and had not had a skin disease.  He again indicated 
a history of boils.

A reviewing physician noted that the positive responses were 
"of no medical significance."  On the separation physical 
report, the examiner found that the skin was "normal."

In connection with the present claim, the Veteran underwent a 
VA examination in September 2005.  The examiner, a physician, 
indicated that he had no records to review, but he noted that 
the Veteran had a history of boils in service.  He also 
reviewed the Veteran's complaints and performed a thorough 
clinical examination.

The physician diagnosed nummular eczema, which he described 
as a chronic skin condition.  He found no boils present at 
the time of the examination.  

With regard to etiology, the VA examiner stated that whether 
the disorder was related to service would require 
speculation.   

During an August 2009 VA examination, the examining physician 
indicated that he had reviewed the Veteran's claims file and 
STR's.  He noted no evidence of dermatitis while in service 
or boils on the legs or eczema.  

The records did show multiple trips to the 84th medical 
detachment in December 1967 for a leg injury and infection.  
He further noted that there were no findings of boils on 
separation examination.

The examining physician reported the Veteran's dermatologic 
history as frequent complaints of boils while in Vietnam, 
some after discharge, and now occasionally.  The boils 
occurred one at a time and were treated with local hot and 
cold compresses.  Moreover, the Veteran complained of 
variable eczema on the legs and trunk since service that was 
treated with steroids.

The examining physician noted that treatment during the last 
twelve months consisted of benzoyl peroxide wash with 
occasional topical steroids.  The symptoms included itching 
when flared.  No side effects of treatment or functional 
impairment was reported by the Veteran.

The examining physician opined that the nummular eczema of 
the legs was quiet now, and that the Veteran was treated for 
a leg infection in service which was at least as likely as 
not related to his current nummular eczema.  

Moreover, he noted that whether the boil condition was 
service connected involved speculation.  He reasoned that 
there was not enough evidence to support any conclusion and 
that there was no recent documentation of boils.  
Accordingly, on this record, service connection for boils 
must be denied.   

After a careful review of the record, the Board finds that 
the currently demonstrated nummular eczema is shown as likely 
as not to be due to injury or disease during the Veteran's 
period of active duty.  

Significantly, the Veteran in this regard is found to have 
presented credible lay assertions of having had active 
nummular eczema since his period of active service.  

The Veteran seeking disability benefits must establish not 
only the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for nummular eczema is warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for nummular eczema is granted.

Service connection for claimed boils is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


